DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 1, 2020. Claims 92-112 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computation component that compares”, “computation component is configured to implement a self-evolving algorithm”, “an interface for communicating with other IRIS components”, “comprising a component to provide map services”, in claims 92, 93, 96, 100.
The examiner notes that these computation components are interpreted to be the artificial intelligence (AI) system presented in the specification and drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

7.	The term “high-risk locations” in claim 101 is a relative term which renders the claim indefinite.  The term “high-risk locations” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.


8.	Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 102 recites “the environment”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10. 	Claims 92-105 and 107-112 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by De Matos et al, US 2019/0171208, hereinafter referred to as De Matos.

Regarding claim 92, De Matos discloses an artificial intelligence (AI) system for automated vehicle control and traffic operations (See at least fig 1-11, ¶ 98, “a system as described herein
supports the operation, control, and management of AVs able to infer further knowledge through sophisticated data learning, which may comprise, for example, machine learning, deep learning, and/or other type(s) of artificial intelligence techniques”) comprising:
a) a database of accumulated historical data comprising background, vehicle, traffic, object, and/or environmental data for a localized area (See at least fig 1-11, ¶ 159, “The feedback block 518 may, for example, have its own service profile, and may communicate via a communication link 520 with the Cloud 517, to gather remotely located historical information stored on a data base at the Cloud 517”), (See at least fig 1-11, ¶ 185, “Through data learning algorithms available in the MAPs and historical data provided by the Cloud, the AVs may be capable of recognizing and relaying time-sensitive data such as, for example, traffic congestion, road blocks, free parking spaces, etc”), (See at least fig 1-11, ¶ 113, “The system may be able to predict such obstacles ( e.g., based on historical information on road obstructions/issues of the roads of interest), and may advertise such information to AVs and/or system located in the Cloud, in advance, to aid in quickly finding alternate routes for AVs”); 
b) sensors configured to provide real-time data comprising background, vehicle, traffic, object, and/or environmental data for said localized area (See at least fig 1-11, ¶ 36, “the Mobile AP is able to collect large quantities of real-time data from the positioning systems (e.g., GPS, etc.), from accelerometer modules, etc. The Mobile AP may then, for example, communicate such data ( e.g., raw data, processed data, etc.) to the Cloud, where the data may be processed, reported and viewed”), (See at least fig 1-11, ¶ 62, “Nevertheless, CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling”), (See at least fig 1-11, ¶ 193, “the AV 706 may communicate real-time traffic data to the AV 708 if the AV 708 is entering the area where the AV 706 is in”); 
c) a computation component that compares said real-time data and said accumulated historical data to provide sensing, behavior prediction and management, decision making, and vehicle control for an intelligent road infrastructure system (IRIS) (See at least fig 1-11, ¶ 191, “if a new traffic blockage occurs due to unscheduled infrastructure maintenance or a recent accident, the AV 706 may update the historical data with its real time data to process an optimized alternate route”), (See at least fig 1-11, ¶ 215, “The relevancy of these features may be verified based on historical data analysis and algorithm evaluation. For example, the date, time, and location may be checked for all correlated data to ensure they refer to the same event (accident, in this example). This may be compared to historical data of other similar events (e.g., accidents in this case) to check if similar data in the present event are present for those events, or if data present in those events are missing from the present event”), (See at least fig 1-11, ¶ 193, “the AV 706 may communicate real-time traffic data to the AV 708 if the AV 708 is entering the area where the AV 706 is in”).

Regarding claim 93, De Matos discloses the AI system of claim 92 wherein said computation component is configured to implement a self-evolving algorithm (See at least fig 1-11, ¶ 98, “a system as described herein supports the operation, control, and management of AVs able to infer further knowledge through sophisticated data learning, which may comprise, for example, machine learning, deep learning, and/or other type(s) of artificial intelligence techniques”), (The examiner notes that artificial intelligence by itself is an example of a self-evolving algorithm).

Regarding claim 94, De Matos discloses the Al system of claim 92 wherein said localized area comprises a coverage area served by a roadside unit (RSU) (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that FixedAPs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 168, “the fixed AP 607 of FIG. 6 is typically degraded in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located.”).

Regarding claim 95, De Matos discloses the Al system of claim 92 wherein said system is embedded in an RSU or a group of RSUs (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that FixedAPs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 168, “the fixed AP 607 of FIG. 6 is typically degraded in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located.”).

Regarding claim 96, De Matos discloses the Al system of claim 92 wherein said system comprises an interface for communicating with other IRIS components, smart cities, and/or other smart infrastructure (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that FixedAPs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 31, “The Mobile AP may, for example, comprise a robust vehicular networking module ( e.g., a connection manager) which builds on long-range communication protocol capability (e.g., 802.llp, etc.). For example, in addition
to comprising 802.llp (or other long-range protocol) capability to communicate with Fixed APs, vehicles, and other nodes in the network, the Mobile AP may comprise a network interface (e.g., 802.lla/b/g/n, 802.llac, 802.llaf, any combination thereof, etc.) to provide wireless local area network (WLAN) connectivity to end user devices, sensors, fixed Wi-Fi access points, etc”), (See at least fig 1-11, ¶ 41, “The Cloud ( or a portion thereof) may also be referred to, at times, as an APL For example, Cloud ( or a portion thereof) may provide one or more application programming interfaces (APis) which other devices may use for communicating/interacting with the Cloud”).

Regarding claim 97, De Matos discloses the Al system of claim 92 configured to determine vehicle location (See at least fig 1-11, ¶ 99, “A system as described herein may also
operate to increase AV location accuracy by, for example, correlating GNSS/GPS data of differentAVs and integrating such data into value-added maps of expected AV routes,
destinations, and origins”), (See at least fig 1-11, ¶ 199, “The V2C data flow may also include GPS locations and routes, which may help determine patterns on road usage, frequent trips, locations of the users, and geographical demands.”).

Regarding claim 98, De Matos discloses the Al system of claim 92 comprising reference points for determining vehicle location (See at least fig 1-11, ¶ 99, “A system as described herein may also operate to increase AV location accuracy by, for example, correlating GNSS/GPS data of differentAVs and integrating such data into value-added maps of expected AV routes,
destinations, and origins”), (See at least fig 1-11, ¶ 199, “The V2C data flow may also include GPS locations and routes, which may help determine patterns on road usage, frequent trips, locations of the users, and geographical demands.”).

Regarding claim 99, De Matos discloses the Al system of claim 92 comprising reflective fixed structures to assist vehicles to determine their locations (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that FixedAPs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 168, “the fixed AP 607 of FIG. 6 is typically degraded in the specific geographic area at which the AV 603 (in which AV system 608 is installed) is currently located.”).

Regarding claim 100, De Matos discloses the Al system of claim 92 further comprising a component to provide map services (See at least fig 1-11, ¶ 62, “CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “operability between vehicles, operability from a vehicle to the Cloud ( e.g., map information, video streaming, etc.), and operability from the Cloud to a vehicle (e.g., map information, OS updates, etc.) based on, for example, the various communication technologies available”).

Regarding claim 101, De Matos discloses the Al system of claim 92 further configured to identify high-risk locations (See at least fig 1-11, ¶ 94, “the independent and self-driving
capabilities of AVs including, for example, recognition of roads and highways; classification of obstacles on roads and highways; automatic collision avoidance features; alerts regarding hazardous road conditions; to name only a few”), (See at least fig 1-11, ¶ 111, “the present disclosure may use information about unexpected events in a particular geographic region ( e.g., a city) such as, for example, road obstructions, vehicle and/or pedestrian accidents, and/or the closing of roads/highways to allow the system to feed such details to AV trip planning algorithms, as soon as possible”).

Regarding claim 102, De Matos discloses the Al system of claim 92 configured to sense the environment and road in real time to acquire environmental and/or road data (See at least fig 1-11, ¶ 37, “sensor devices equipped with a heterogeneous collection of environmental
sensors. Such sensors may, for example, comprise noise sensors (microphones, etc.), gas sensors (e.g., sensing CO, N02 , 0 3 , volatile organic compounds ( or VOCs ), CO2 , etc.), smoke sensors, pollution sensors, meteorological sensors ( e.g., sensing temperature, humidity, luminosity, particles, solar radiation, wind speed (e.g., anemometer), wind direction, rain (e.g., a pluviometer), optical scanners, biometric scanners, cameras, microphones, etc.)”), (See at least fig 1-11, ¶ 62, “Nevertheless, CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling”), (See at least fig 1-11, ¶ 193, “the AV 706 may communicate real-time traffic data to the AV 708 if the AV 708 is entering the area where the AV 706 is in”).

Regarding claim 103, De Matos discloses the Al system of claim 92 configured to predict road and environmental conditions using said database of accumulated historical data; said real-time data; and/or real-time background, vehicle, traffic, object, and/or environmental data detected by vehicle sensors (See at least fig 1-11, ¶ 37, “sensor devices equipped with a heterogeneous collection of environmental sensors. Such sensors may, for example, comprise noise sensors (microphones, etc.), gas sensors (e.g., sensing CO, N02 , 0 3 , volatile organic compounds ( or VOCs ), CO2 , etc.), smoke sensors, pollution sensors, meteorological sensors ( e.g., sensing temperature, humidity, luminosity, particles, solar radiation, wind speed (e.g., anemometer), wind direction, rain (e.g., a pluviometer), optical scanners, biometric scanners, cameras, microphones, etc.)”), (See at least fig 1-11, ¶ 62, “Nevertheless, CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling”), (See at least fig 1-11, ¶ 82, “provide infotainment services for the occupants; diverse types of and/or redundant sensors (e.g., optical, infrared, radar, ultrasonic, and laser) capable of operating in a variety of conditions (e.g., rain, snow, unpaved roads, tunnels, etc.)”).

Regarding claim 104, De Matos discloses the Al system of claim 92 configured to detect objects on a road (See at least fig 1-11, ¶ 197, “adapted with cameras, computer vision algorithms may classify "objects" such as potholes in the road that may be the cause of the congestion, and send that information to the Cloud 700”), (See at least fig 1-11, ¶ 94, “the independent and self-driving capabilities of AVs including, for example, recognition of roads and highways; classification of obstacles on roads and highways; automatic collision avoidance features; alerts regarding hazardous road conditions; to name only a few”).

Regarding claim 105, De Matos discloses the Al system of claim 92 configured to detect objects on a roadside (See at least fig 1-11, ¶ 38, “Note that the sensor may also (or alternatively) be mobile (e.g., a sensor mounted to another vehicle passing by a Mobile AP or Fixed AP, a drone-mounted sensor, a pedestrian-mounted sensor, etc.)”), (See at least fig 1-11, ¶ 111, “the present disclosure may use information about unexpected events in a particular geographic region ( e.g., a city) such as, for example, road obstructions, vehicle and/or pedestrian accidents, and/or the closing of roads/highways to allow the system to feed such details to AV trip planning algorithms, as soon as possible”), (See at least fig 1-11, ¶ 98, “processing resources that allow such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”), (The examiner notes that detection of objects on a roadside is conventional and known in the art).

Regarding claim 107, De Matos discloses the Al system of claim 92 comprising safety hardware and safety software to reduce crash frequency and severity (See at least fig 1-11, ¶ 62, “Autonomous Vehicles (AVs), which are computer-navigated vehicles that include autonomous functionalities including, by way of example and not limitation, the ability to self-park the vehicle, the ability to control and navigate the vehicle ( e.g., start, stop, steer, etc.), and automatic collision avoidance features”), (See at least fig 1-11, ¶ 80, “Such software may include, for example, functionality related to automated controls ( e.g., steering, braking, signals, etc.), self-parking, auto-collision avoidance features, self-vehicle control, etc”).

Regarding claim 108, De Matos discloses the Al system of claim 92 configured to transmit local knowledge, information, and data from an RSU to other RSUs and/or traffic control units (TCUs) to improve performance and efficiency of an IRIS (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 67, “smart transportation that coordinates operations and rides to reduce the number of vehicles and avoid congestion on the roads and competition for parking spaces, providing for high-quality and highly efficient transportation and improved user mobility”).

Regarding claim 109, De Matos discloses the AT system of claim 92 configured to transfer local knowledge, information, and data of RSUs, TCUs, and/or traffic control centers (TCCs) during hardware upgrades to the IRIS (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 94, “system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways”), (See at least fig 1-11, ¶ 176, “The traffic monitoring network and the transportation infrastructure
network may be interconnected or parts of the same network. Other sources of information may be, for example, a communication network with fixed access points (FAPs) and the peer-to-peer network”).

Regarding claim 110, De Matos discloses the AI system of claim 92 configured to provide intelligence coordination to: a) distribute intelligence among RSUs and connected and automated vehicles to improve system performance and robustness b) decentralize system control with self-organized control; and c) divide labor and distribute tasks (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 67, “smart transportation that coordinates operations and rides to reduce the number of vehicles and avoid congestion on the roads and competition for parking spaces, providing for high-quality and highly efficient transportation and improved user mobility”), (See at least fig 1-11, ¶ 94, “system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways”), (See at least fig 1-11, ¶ 176, “The traffic monitoring network and the transportation infrastructure network may be interconnected or parts of the same network. Other sources of information may be, for example, a communication network with fixed access points (FAPs) and the peer-to-peer network”).

Regarding claim 111, De Matos discloses the AI system of claim 92 further comprising an interface for a) smart cities applications managed by a city; and/or b) third-party systems and applications (See at least fig 1-11, ¶ 42, “A further example component of the Cloud may manage data storage, data analytics, data access, etc. A still further example component of the Cloud may include any of a variety of third-partly applications and services”), (See at least fig 1-11, ¶ 48, “the Fixed APs (e.g., the proprietary APs, the public third party APs, the private
third party APs, etc.) may be directly connected to the local infrastructure provider and/or to the wireline/wireless backbone. Also for example, the example network 200 may comprise a mesh between the various APs via wireless technologies”), (See at least fig 1-11, ¶ 79, “management of installation and maintenance of infrastructure elements that support AV
operation, systems in accordance with the present disclosure support system interfaces for interactions involving municipal authorities, transit and transportation providers, and/or
governmental and legal agencies, that can explore and implement policies, managed via system parameters”).

Regarding claim 112, De Matos discloses the AI system of claim 92 configured to collect and share data from multiple sources and provide data to RSUs (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 159, “The feedback block 518 may, for example, have its own service profile, and may communicate via a communication link 520 with the Cloud 517, to gather remotely located historical information stored on a data base at the Cloud 517”), (See at least fig 1-11, ¶ 185, “Through data learning algorithms available in the MAPs and historical data provided by the Cloud, the AVs may be capable of recognizing and relaying time-sensitive data such as, for example, traffic congestion, road blocks, free parking spaces, etc”), (See at least fig 1-11, ¶ 113, “The system may be able to predict such obstacles ( e.g., based on historical information on road obstructions/issues of the roads of interest), and may advertise such information to AVs and/or system located in the Cloud, in advance, to aid in quickly finding alternate routes for AVs”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 106 is rejected under 35 U.S.C 103 as being unpatentable over De Matos, in view of du Toit et al. US 2020/0216064, hereinafter referred to as du Toit, respectively.

Regarding claim 106, De Matos discloses the Al system of claim 92.
De Matos fails to explicitly disclose configured to predict object behavior.
However, du Toit teaches configured to predict object behavior (See at least fig 1-15, ¶ 125, “determine an activity prediction for at least one target object 1320 proximate to the AV 1304 in accordance with the received sensor information. For example, in an embodiment, the computer processors 1328 determine a likelihood that a target vehicle proximate to the AV 1304 will be stationary for a certain period of time”), (See at least fig 1-15, ¶ 126, “produce a prediction value (e.g., prediction score) associated with the likelihood that a target object 1320 will remain stationary and/or in motion”), (See at least fig 1-15, ¶ 140, “The sensor information can include object detection, speed, and/or location data ( e.g., location of vehicles, pedestrians, traffic lights, traffic signs, road/lane markings, etc.) of target objects 1320 proximate to the AV 1304. As indicated earlier, a target object 1320 can be, for example, a vehicle (e.g., car, scooter, bicycle, etc.), pedestrian, road fixture, and so forth”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Al system of De Matos and include configured to predict object behavior as taught by du Toit because it would allow the system to operate the AV along a trajectory through an environment to a destination  (sometimes referred to as a final location) while avoiding objects (du Toit ¶ 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665